ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule l:20-3(g) and Rule 1:20-11, seeking the immediate temporary suspension of W. RAY WILLIAMS of NEWARK, who was admitted to the bar of this State in 1989, for failure to cooperate in an ethics investigation and appear for a demand audit, and good cause appearing;
It is ORDERED that W. RAY WILLIAMS is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that W. RAY WILLIAMS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by W. RAY WILLIAMS pursuant to Rule 1:21-6 shall be restrained from disbursement expect on application to this Court for good cause shown, pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that W. RAY WILLIAMS comply with Rule 1:20-20 dealing with suspended attorneys.